DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 10/20/2021 and 12/02/2021.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 2, “a chat” should read “a chat bot”.
In claim 10, lines 9-10, “registering callbacks … results page” should read “registering callbacks … results page;”.
Appropriate correction is required.

Response to Amendment
The amendment filed 09/20/2021 has been entered. Claims 1, 3-10, 12-18 and 20-23 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 09/20/2021, with respect to the rejections of claims 1, 10 and 18 under 103 have been fully considered and are not persuasive. 
Applicant argues
Neither Biggs nor Magliozzi teach registering callbacks with the chat bot to allow a chat bot window of the chat bot to communicate with the search engine results page; receiving a callback from the chat bot, the callback comprising a payload, wherein the payload causes the search engine results page to be updated; and providing updated search results to the search engine results page based on the payload of the callback from the chat bot.
In response 
The invention discloses the concept of providing search results in response to user query, and one or more chatbots are included (integrated) in the search results to enhance the search experience. 
The amended limitation “registering callbacks with the chat bot to allow a chat bot window of the chat bot to communicate with the search engine results page” can be interpreted as generating a communication channel allowing the communication between the chat bot and the search engine. 	
While the primary reference Biggs recites a concept of integrating chat bots with search engine results in response to a user search query. Biggs in Fig. 10 discloses a two-way communication channel is established between the online search results (i.e. SERP produced by a search engine) and the chat bot (the arrow in both directions between references 125 and 132), and in paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine”, these 
	Combining Magliozzi is to add to Biggs the missing elements. Magliozzi in paragraphs 0108 and 0115 discloses the search engine receives the callback which comprising the payload from the chat bot, reviews the question and the possible responses generated by the NLP server, then selects the best possible answer or provides a new answer (updating the search results) to the query (please see the mapping in the 103 art rejection below for further details), therefore, the combination of Biggs and Magliozzi read on the amended limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (US Pub. 2009/0281966) in view of Magliozzi et al. (US Pub. 2018/0131645).
As per claim 1, Biggs teaches a system for updating search results comprising:
[abstract, search engine] configured to perform operations comprising: 
receiving registration information for a chat bot [Figs. 1-2, paragraph 0023, “The presence-based network 132 is also configured to support robot applications (referred to here as "bots") as indicated by reference numerals 1601 ... N. As shown in FIG. 2, one or more of the bots 160 in the presence-based network 132 may be configured for virtual integration with a search functionality provided by the search engine 137 to thus be able to surface bot content 202 to the users 105”; It can be seen that those bots 160 are registered to be included in the network 132]; 
receiving a search query with a search keyword [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords”]; 
determining a chat bot should be included within a search engine results page based upon the search query and the registration information [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”]; 
integrating the chat bot in the search engine results page, the search engine results page comprising original web results [paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot. In this example, the link 914 to the bot is mixed with conventional results to web sites as indicated by respective reference numerals 921 and 926”];  
receiving a selection to launch the chat bot from the search results page [Fig. 10, paragraph 0043, “When the user 105 clicks on the wine bot link 914, a local bot client 1014 is launched on the PC 112N and interaction with the bot 160 is triggered”];  
[This limitation can be interpreted as generating a communication channel allowing the communication between the chat bot and the search engine, while Biggs in Fig. 10 discloses a two-way communication channel is established between the online search results (i.e. SERP produced by a search engine) and the chat bot (the arrow in both directions between references 125 and 132); paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine”]; 
Biggs does not explicitly teach
receiving a callback from the chat bot, the callback comprising a payload, wherein the payload causes the search engine results page to be updated; and 
providing updated search results to the search engine results page based on the payload of the callback from the chat bot.  
Magliozzi teaches
receiving a callback from the chat bot [paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”], the callback comprising a payload [question and responses], wherein the payload causes the search engine results page to be updated [paragraph 0105, “a natural language processor included in the chatbot (e.g., NLP server)”; paragraph 0108, “The administrator can review the question and the possible responses generated by the NLP server. The administrator can select the best possible answer from among the possible responses or provide an entirely new answer to the NLP server”; paragraph 0120, “If an answer is incorrect, the administrator can indicate the problem and has the option … to correct the issue by searching the knowledge base for a synonym or creating an entirely new entry with a new answer to handle the question”; It can be seen that responses from the chatbot are the search results, thus, the “entirely new answer” provided from the administrator is the updated search results which is generated based on the responses/payload from the bot. Also, since Biggs teaches the search results page 905 is created by the search engine 137 in response to the query submitted by the user, and Magliozzi teaches the search result is updated based on the payload from the chatbot, therefore the combination of Biggs and Magliozzi read on the claim limitation]; and 
paragraph 0032 in the specification of the Application recites “refreshing a search engine results page based on a chat bot response payload … The payload may include the text of the response from the chat bot … Based upon the payload, the SERP 412 may determine the search results should be updated”
providing updated search results to the search engine results page based on the payload of the callback from the chat bot [paragraph 0108, “The administrator can review the question and the possible responses generated by the NLP server. The administrator can select the best possible answer from among the possible responses or provide an entirely new answer to the NLP server”; paragraph 0120, “If an answer is incorrect, the administrator can indicate the problem and has the option … to correct the issue by searching the knowledge base for a synonym or creating an entirely new entry with a new answer to handle the question”; It can be seen that responses from the chatbot are the search results, thus, the “entirely new answer” provided from the administrator is the updated search results which is generated based on the responses/payload from the bot. Also, since Biggs teaches the search results page 905 is created by the search engine 137 in response to the query submitted by the user, and the results page 905 is arranged to list the results by rank order (0041), while Magliozzi teaches the search results are updated based on the payload from the chatbot, so it can be seen that the updated search results are listed on the search results page by rank order (providing updated search results to the search engine results page), therefore the combination of Biggs and Magliozzi read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of providing updated search results to the search engine results page based on the payload of the callback from the chat bot of Magliozzi into the search engine of Biggs. Doing so would help providing the user the best possible answers in response to the query (Magliozzi, 0108).

As per claim 3, Biggs and Magliozzi teach the system of claim 1.
Magliozzi further teaches
the payload comprises a user query [paragraph 0108, “transmit the question along with the multiple possible responses (payload) to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the payload comprises a user query of Magliozzi into the search engine of Biggs. Doing so would help determining if an updated search result is needed based on the received payload.  

As per claim 6, Biggs and Magliozzi teach the system of claim 3.
Magliozzi further teaches
the payload comprises a response to the user query [paragraph 0108, “transmit the question along with the multiple possible responses (payload) to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”].  
claim 6 is rejected using the same rationale as claim 3.

As per claim 10, Biggs teaches a method for updating search results, the method comprising:
receiving registration information for a chat [Figs. 1-2, paragraph 0023, “The presence-based network 132 is also configured to support robot applications (referred to here as "bots") as indicated by reference numerals 1601 ... N. As shown in FIG. 2, one or more of the bots 160 in the presence-based network 132 may be configured for virtual integration with a search functionality provided by the search engine 137 to thus be able to surface bot content 202 to the users 105”; It can be seen that those bots 160 are registered to be included in the network 132]; 
receiving a search query with a search keyword [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords”]; 
determining a chat bot should be included within a search engine results page based upon the search query and the registration information [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”]; 
integrating the chat bot in the search engine results page, the search engine results page comprising original web results [paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot. In this example, the link 914 to the bot is mixed with conventional results to web sites as indicated by respective reference numerals 921 and 926”];  
receiving a selection to launch the chat bot from the search results page [Fig. 10, paragraph 0043, “When the user 105 clicks on the wine bot link 914, a local bot client 1014 is launched on the PC 112N and interaction with the bot 160 is triggered”];  
registering callbacks with the chat bot to allow a chat bot window of the chat bot to communicate with the search engine results page [This limitation can be interpreted as generating a communication channel allowing the communication between the chat bot and the search engine, while Biggs in Fig. 10 discloses a two-way communication channel is established between the online search results (i.e. SERP produced by a search engine) and the chat bot (the arrow in both directions between references 125 and 132); paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine”]
Biggs does not explicitly teach
receiving a callback from the chat bot, the callback comprising a payload, wherein the payload causes the search engine results page to be updated; and 
providing updated search results to the search engine results page based on the payload of the callback from the chat bot.  
Magliozzi teaches
receiving a callback from the chat bot [paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”], the callback comprising a payload [question and responses], wherein the payload causes the search engine results page to be updated [paragraph 0105, “a natural language processor included in the chatbot (e.g., NLP server)”; paragraph 0108, “The administrator can review the question and the possible responses generated by the NLP server. The administrator can select the best possible answer from among the possible responses or provide an entirely new answer to the NLP server”; paragraph 0120, “If an answer is incorrect, the administrator can indicate the problem and has the option … to correct the issue by searching the knowledge base for a synonym or creating an entirely new entry with a new answer to handle the question”; It can be seen that responses from the chatbot are the search results, thus, the “entirely new answer” provided from the administrator is the updated search results which is generated based on the responses/payload from the bot. Also, since Biggs teaches the search results page 905 is created by the search engine 137 in response to the query submitted by the user, and Magliozzi teaches the search result is updated based on the payload from the chatbot, therefore the combination of Biggs and Magliozzi read on the claim limitation]; and 
paragraph 0032 in the specification of the Application recites “refreshing a search engine results page based on a chat bot response payload … The payload may include the text of the response from the chat bot … Based upon the payload, the SERP 412 may determine the search results should be updated”
providing updated search results to the search engine results page based on the payload of the callback from the chat bot [paragraph 0108, “The administrator can review the question and the possible responses generated by the NLP server. The administrator can select the best possible answer from among the possible responses or provide an entirely new answer to the NLP server”; paragraph 0120, “If an answer is incorrect, the administrator can indicate the problem and has the option … to correct the issue by searching the knowledge base for a synonym or creating an entirely new entry with a new answer to handle the question”; It can be seen that responses from the chatbot are the search results, thus, the “entirely new answer” provided from the administrator is the updated search results which is generated based on the responses/payload from the bot. Also, since Biggs teaches the search results page 905 is created by the search engine 137 in response to the query submitted by the user, and the results page 905 is arranged to list the results by rank order (0041), while Magliozzi teaches the search results are updated based on the payload from the chatbot, so it can be seen that the updated search results are listed on the search results page by rank order (providing updated search results to the search engine results page), therefore the combination of Biggs and Magliozzi read on the claim limitation].  
claim 10 is rejected using the same rationale as claim 1.

As per claim 12, Biggs and Magliozzi teach the method of claim 10.
Magliozzi further teaches
the payload comprises a user query [paragraph 0108, “transmit the question along with the multiple possible responses (payload) to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”].  
claim 12 is rejected using the same rationale as claim 3.

As per claim 15, Biggs and Magliozzi teach the method of claim 12.
Magliozzi further teaches
the payload comprises a response to the user query [paragraph 0108, “transmit the question along with the multiple possible responses (payload) to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”].  
claim 15 is rejected using the same rationale as claim 3.

As per claim 18, Biggs teaches a non-transitory computer-readable storage media storing computer-executable instructions for updating search results [claim 10, “computer-readable medium containing instructions which, when executed by one or more processors … perform a method for”], the stored instructions comprising: 
instructions to receive registration information for a chat bot [Figs. 1-2, paragraph 0023, “The presence-based network 132 is also configured to support robot applications (referred to here as "bots") as indicated by reference numerals 1601 ... N. As shown in FIG. 2, one or more of the bots 160 in the presence-based network 132 may be configured for virtual integration with a search functionality provided by the search engine 137 to thus be able to surface bot content 202 to the users 105”; It can be seen that those bots 160 are registered to be included in the network 132], the registration information comprising keywords [paragraph 0043, “The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot”]; 
instructions to receive a search query with a search keyword [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords”]; 
instructions to determine a chat bot should be included within a search engine results page based upon the search query and the registration information [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”]; 
instructions to match the search query to the keywords associated with the chat bot [Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”; 
instructions to integrate the chat bot in the search engine results page, the search engine results page comprising original web results [paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot. In this example, the link 914 to the bot is mixed with conventional results to web sites as indicated by respective reference numerals 921 and 926”];  
instructions to receive a selection to launch the chat bot from the search results page, wherein the chat bot is attached to the search engine results page [Fig. 10, paragraph 0043, “When the user 105 clicks on the wine bot link 914, a local bot client 1014 is launched on the PC 112N and interaction with the bot 160 is triggered”; paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot”; paragraph 0043, “The user 105 begins by sending a query (e.g., "Sonoma sparkling wines") to the search engine 137 … The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot”];  
instructions to register callbacks with the chat bot to allow a chat bot window of the chat bot to communicate with the search engine results page [This limitation can be interpreted as generating a communication channel allowing the communication between the chat bot and the search engine, while Biggs in Fig. 10 discloses a two-way communication channel is established between the online search results (i.e. SERP produced by a search engine) and the chat bot (the arrow in both directions between references 125 and 132); paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine”]; 
instructions to provide the search engine results page and the attached chat bot to the browser [Fig. 1, paragraphs 0020-0021, “The online search service 125 includes a search engine number 137 with which the users 105 will typically interact using a browser functionality … When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; paragraph 0043, “The user 105 begins by sending a query (e.g., "Sonoma sparkling wines") to the search engine 137 … The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot”]; 
Biggs does not explicitly teach
instructions to receive a callback from the chat bot, the callback comprising a payload, wherein the payload causes the search engine results page to be updated; 
instructions to send the callback from the chat bot window to the search engine results page; and 
instructions to provide updated search results to the search engine results page based on the payload of the callback from the chat bot.  
Magliozzi teaches
instructions to receive a callback from the chat bot [paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”], the callback comprising a payload [question and responses], wherein the payload causes the search engine results page to be updated [paragraph 0105, “a natural language processor included in the chatbot (e.g., NLP server)”; paragraph 0108, “The administrator can review the question and the possible responses generated by the NLP server. The administrator can select the best possible answer from among the possible responses or provide an entirely new answer to the NLP server”; paragraph 0120, “If an answer is incorrect, the administrator can indicate the problem and has the option … to correct the issue by searching the knowledge base for a synonym or creating an entirely new entry with a new answer to handle the question”; It can be seen that responses from the chatbot are the search results, thus, the “entirely new answer” provided from the administrator is the updated search results which is generated based on the responses/payload from the bot. Also, since Biggs teaches the search results page 905 is created by the search engine 137 in response to the query submitted by the user, and Magliozzi teaches the search result is updated based on the payload from the chatbot, therefore the combination of Biggs and Magliozzi read on the claim limitation]; and
paragraph 0032 in the specification of the Application recites “refreshing a search engine results page based on a chat bot response payload … The payload may include the text of the response from the chat bot … Based upon the payload, the SERP 412 may determine the search results should be updated”.
instructions to send the callback from the chat bot window to the search engine results page [paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”; Since Biggs teaches in Fig. 10 that a two-way communication channel is established between the online search results and the chat bot (chat bot window of the chat bot to communicate with the search engine results page), and Magliozzi teaches the callback is received from the chat bot, therefore the combination of Biggs and Magliozzi read on the claim limitation]; and 
instructions to provide updated search results to the search engine results page based on the payload of the callback from the chat bot [paragraph 0108, “The administrator can review the question and the possible responses generated by the NLP server. The administrator can select the best possible answer from among the possible responses or provide an entirely new answer to the NLP server”; paragraph 0120, “If an answer is incorrect, the administrator can indicate the problem and has the option … to correct the issue by searching the knowledge base for a synonym or creating an entirely new entry with a new answer to handle the question”; It can be seen that responses from the chatbot are the search results, thus, the “entirely new answer” provided from the administrator is the updated search results which is generated based on the responses/payload from the bot. Also, since Biggs teaches the search results page 905 is created by the search engine 137 in response to the query submitted by the user, and the results page 905 is arranged to list the results by rank order (0041), while Magliozzi teaches the search results are updated based on the payload from the chatbot, so it can be seen that the updated search results are listed on the search results page by rank order (providing updated search results to the search engine results page), therefore the combination of Biggs and Magliozzi read on the claim limitation].  
claim 18 is rejected using the same rationale as claim 1.

As per claim 20, Biggs and Magliozzi teach the non-transitory computer-readable storage media of claim 18.
Magliozzi further teaches
the payload comprises a user query [paragraph 0108, “transmit the question along with the multiple possible responses (payload) to an administrator”; paragraph 0115, “the administrators can selectively receive notifications from the chatbot regarding the context of the conversation. The chatbot transmits these notifications via a communications interface”].  
claim 20 is rejected using the same rationale as claim 3.

As per claim 21, Biggs and Magliozzi teach the system of claim 1.
Magliozzi further teaches
[Fig. 4, paragraphs 0119-0120, “dashboard 400 visible to an administrator who is responsible for reviewing and participating in the chat process. An example chat log 402 indicates that the chatbot has initiated a conversation with the user. The administrator is provided a textbox interface 404 to send a message to the user if desired. The administrator can review all user questions and automated answers in real time … For example, chat log 406 indicates a query posted by the user and chat log 407 indicates the response generated by the chatbot”; paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; since dashboard 400 includes answers/responses (search results) in response to the user query, thus dashboard 400 is the search results page. Also, the administrator can receive and review all the questions and responses (event notification) transmitted from the chatbot within the dashboard 400, therefore, the event notification is received at the search results page].
claim 21 is rejected using the same rationale as claim 1.

As per claim 22, Biggs and Magliozzi teach the method of claim 10.
Magliozzi further teaches
the callback is received at the search results page [Fig. 4, paragraphs 0119-0120, “dashboard 400 visible to an administrator who is responsible for reviewing and participating in the chat process. An example chat log 402 indicates that the chatbot has initiated a conversation with the user. The administrator is provided a textbox interface 404 to send a message to the user if desired. The administrator can review all user questions and automated answers in real time … For example, chat log 406 indicates a query posted by the user and chat log 407 indicates the response generated by the chatbot”; paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; since dashboard 400 includes answers/responses (search results) in response to the user query, thus dashboard 400 is the search results page. Also, the administrator can receive and review all the questions and responses (event notification) transmitted from the chatbot within the dashboard 400, therefore, the event notification is received at the search results page].
claim 22 is rejected using the same rationale as claim 1.

As per claim 23, Biggs and Magliozzi teach the non-transitory computer-readable storage media of claim 18.
Magliozzi further teaches
the callback is received at the search results page [Fig. 4, paragraphs 0119-0120, “dashboard 400 visible to an administrator who is responsible for reviewing and participating in the chat process. An example chat log 402 indicates that the chatbot has initiated a conversation with the user. The administrator is provided a textbox interface 404 to send a message to the user if desired. The administrator can review all user questions and automated answers in real time … For example, chat log 406 indicates a query posted by the user and chat log 407 indicates the response generated by the chatbot”; paragraph 0108, “transmit the question along with the multiple possible responses to an administrator”; since dashboard 400 includes answers/responses (search results) in response to the user query, thus dashboard 400 is the search results page. Also, the administrator can receive and review all the questions and responses (event notification) transmitted from the chatbot within the dashboard 400, therefore, the event notification is received at the search results page].
claim 23 is rejected using the same rationale as claim 1.

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Magliozzi et al. and further in view of Denise (US Patent 7,797,635).
As per claim 4, Biggs and Magliozzi teach the system of claim 3.
Biggs and Magliozzi do not explicitly teach

receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results.18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
Denise teaches
initiating a new search based upon the user query [Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results [Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”].18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of initiating a new search based upon the user query, and receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results of Denise into the method for facilitating a user-machine conversation of Biggs. Doing so would help providing the accurate search results to the client device.

As per claim 5, Biggs and Magliozzi teach the system of claim 3.
Biggs and Magliozzi do not explicitly teach
5initiating a new search based upon the user query; 

Denise teaches
initiating a new search based upon the user query [Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
receiving updated web results based upon the new search, wherein the updated web results replace a subset of the original web results in the updated search results [Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”; Col. 31, lines 46-58, “For search results in the second list of search results that are also included in the first list of search results, the interface 3500 includes one or more graphical indications that indicate that the search result was included in the first search and provides information related to the user's review of the search result when reviewing search results returned from the first search. The graphical indication 3560 indicates that the corresponding result (e.g., Result 6) was included in the first search and was not reviewed. The graphical indication 3570 indicates that the corresponding result (e.g., Result 2) was included in the first search and was removed. The graphical indication 3580 indicates that the corresponding result (e.g., Result 4) was included in the first search and was reviewed”].  10  
claim 5 is rejected using the same rationale as claim 4.

As per claim 13, Biggs and Magliozzi teach the method of claim 12.
Biggs and Magliozzi do not explicitly teach

receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results.18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
Denise teaches
initiating a new search based upon the user query [Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results [Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”].18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
claim 13 is rejected using the same rationale as claim 4.

As per claim 14, Biggs and Magliozzi teach the method of claim 12.
Biggs and Magliozzi do not explicitly teach
5initiating a new search based upon the user query; 
receiving updated web results based upon the new search, wherein the updated web results replace a subset of the original web results in the updated search results.  10  
Denise teaches
initiating a new search based upon the user query [Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
[Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”; Col. 31, lines 46-58, “For search results in the second list of search results that are also included in the first list of search results, the interface 3500 includes one or more graphical indications that indicate that the search result was included in the first search and provides information related to the user's review of the search result when reviewing search results returned from the first search. The graphical indication 3560 indicates that the corresponding result (e.g., Result 6) was included in the first search and was not reviewed. The graphical indication 3570 indicates that the corresponding result (e.g., Result 2) was included in the first search and was removed. The graphical indication 3580 indicates that the corresponding result (e.g., Result 4) was included in the first search and was reviewed”].  10  
claim 14 is rejected using the same rationale as claim 4.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Magliozzi et al. and further in view of Emery et al. (US Pub. 2018/0181558).
As per claim 7, Biggs and Magliozzi teach the system of claim 1.
Biggs and Magliozzi do not teach
the payload comprises an indication of a link within the chat bot window was selected.  
Emery teaches
[paragraph 0039, “the conversational bot routing engine 140 may receive a request … from the user for starting an online dialog with the user. The online dialog, also known as a chat session, may allow the user to receive answers to inquiries and receive information from a bot … The bot may be selected by the user”; paragraph 0048, “While there are many categories of the bots … For example, there may be N weather bots 311, 212; and there may be M restaurant bots 321, 322 … Even if the user does select a proper bot to start the conversation, the user may want to change topic of discussion during the conversation”; paragraph 0051, “a user submits a query 420 to a weather bot, where the query 420 is: What is the best restaurant in Sunnyvale?”; paragraph 0042, “the conversational bot routing engine 140 may receive, from a current bot, a reply in response to a query from a user … determine a degree of validity of the reply based on the query”; Biggs (as modified) teaches the search engine results page includes a link 914 to a bot (Biggs, Fig. 9, paragraph 0040), the search engine receives the callback which comprising the payload from the chat bot, reviews the question and the possible responses generated by the NLP server, then selects the best possible answer or provides a new answer (Magliozzi, paragraphs 0108, 0115), while Emery teaches the user selects a bot to start conversation, and the system determines if the reply in response to a query from a user is valid in order to suggest a new bot to the user. It can be seen that the prior art disclose the search results page including chat bots is presented to the user, the user selected a bot to start the conversation (weather bot for example), the system then received a callback from the chat bot to determine if the response to the query is valid, wherein, the callback comprising the selected bot (an indication of a link within the chat bot window), response and query, therefore, the combination of Biggs (as modified) and Emery read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the payload comprises a selected link of Emery into the method for  Biggs. Doing so would help redirecting the user to the new bot and provide a reply from the new bot to the user as a response to the query (Emery, 0043).

As per claim 16, Biggs and Magliozzi teach the method of claim 12.
Biggs and Magliozzi do not teach
the payload comprises an indication of a link within the chat bot window was selected.  
Emery teaches
the payload comprises an indication of a link within the chat bot window was selected [paragraph 0039, “the conversational bot routing engine 140 may receive a request … from the user for starting an online dialog with the user. The online dialog, also known as a chat session, may allow the user to receive answers to inquiries and receive information from a bot … The bot may be selected by the user”; paragraph 0048, “While there are many categories of the bots … For example, there may be N weather bots 311, 212; and there may be M restaurant bots 321, 322 … Even if the user does select a proper bot to start the conversation, the user may want to change topic of discussion during the conversation”; paragraph 0051, “a user submits a query 420 to a weather bot, where the query 420 is: What is the best restaurant in Sunnyvale?”; paragraph 0042, “the conversational bot routing engine 140 may receive, from a current bot, a reply in response to a query from a user … determine a degree of validity of the reply based on the query”; Biggs (as modified) teaches the search engine results page includes a link 914 to a bot (Biggs, Fig. 9, paragraph 0040), the search engine receives the callback which comprising the payload from the chat bot, reviews the question and the possible responses generated by the NLP server, then selects the best possible answer or provides a new answer (Magliozzi, paragraphs 0108, 0115), while Emery teaches the user selects a bot to start conversation, and the system determines if the reply in response to a query from a user is valid in order to suggest a new bot to the user. It can be seen that the prior art disclose the search results page including chat bots is presented to the user, the user selected a bot to start the conversation (weather bot for example), the system then received a callback from the chat bot to determine if the response to the query is valid, wherein, the callback comprising the selected bot (an indication of a link within the chat bot window), response and query, therefore, the combination of Biggs (as modified) and Emery read on the claim limitation].  
claim 16 is rejected using the same rationale as claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Magliozzi et al. and further in view of Clarke (US Pub. 2017/0244652).
As per claim 9, Biggs and Magliozzi teach the system of claim 1.
Biggs teaches
the chat bot displaying a first response based upon a first query [paragraph 0005, “The bot can then start the conversation at a specific point within the bot's content hierarchy to respond to and answer the user's query”; It can be understood that the response from the bot is displayed on the user interface];
Biggs and Magliozzi do not teach
sending a selected link to the chat bot, the chat bot displaying a first response based upon a first query, the first response is updated based upon the selected link (emphasis added).  25  
Clarke teaches
sending a selected link to the chat bot, the chat bot displaying a first response based upon a first query, the first response is updated based upon the selected link [Fig. 6, paragraph 0040, “server 116 is configured to send a response message to client device 104a … including the selected content. FIG. 6 illustrates the response message 600 as displayed at client device 104 following receipt from server 116” (displaying the first response based on the first query “Showtimes”); paragraphs 0044-46, “client device 104a receives a selection of the URL in message 600. Following selection of the URL, client device 104a is configured to … transmit a request to the computing device identified by the URL. In the present embodiment, the URL identifies integration server 120. In other words, under certain conditions, server 116 is configured, via the transmission of messages processed by a messaging application at client device 104a, to redirect client device 104a to integration server 120 … the request received at block 705 is a request transmitted by client device 104a upon selection of the URL … in response to the request … send the web page (second response or the first response is updated based on the selected link) identified in the request from block 705 to client device 104a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of sending a selected link to the chat bot, the chat bot displaying a first response based upon a first query, the first response is updated based upon the selected link of Clarke into the method for facilitating a user-machine conversation of Biggs. Doing so would help providing the accurate search results to the client device.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Magliozzi et al. in view of Emery and further in view of Denise (US Patent 7,797,635).
As per claim 8, Biggs, Magliozzi and Emery teach the system of claim 7.
Biggs, Magliozzi and Emery do not teach
requesting content based upon the selected link; 
receiving the content, wherein the content replaces the original web results in the updated search results.  20  
Denise teaches
requesting content based upon the selected link [Fig. 23, Col. 19, lines 64-67 to Col. 20, line 1, “an interface 2300 that may be displayed based on selection of a link included in content of a search result. For instance, the interface 2300 may be displayed in response to selection of the link "LINK1" displayed in the Search Result 5 Content shown in the interface 2200”]; 
receiving the content, wherein the content replaces the original web results in the updated search results [Col. 20, lines 1-7, “The interface 2300 includes a search results portion 2305 and a content portion 2310, each of which has been updated based on the selection of the link displayed in the content associated with Result 5. For instance, the updated items in the search results portion 2305 include an updated list of search results 2315”].  20  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of requesting content based upon the selected link, and receiving the content, wherein the content replaces the original web results in the updated search results of Denise into the method for facilitating a user-machine conversation of Biggs. Doing so would help enabling the user to access and view the content of the selected linked.

As per claim 17, Biggs, Magliozzi and Emery teach the method of claim 16.
Biggs, Magliozzi and Emery do not teach
requesting content based upon the selected link; 
receiving the content, wherein the content replaces the original web results in the updated search results.  20  
Denise teaches
requesting content based upon the selected link [Fig. 23, Col. 19, lines 64-67 to Col. 20, line 1, “an interface 2300 that may be displayed based on selection of a link included in content of a search result. For instance, the interface 2300 may be displayed in response to selection of the link "LINK1" displayed in the Search Result 5 Content shown in the interface 2200”]; 
[Col. 20, lines 1-7, “The interface 2300 includes a search results portion 2305 and a content portion 2310, each of which has been updated based on the selection of the link displayed in the content associated with Result 5. For instance, the updated items in the search results portion 2305 include an updated list of search results 2315”].  20  
claim 17 is rejected using the same rationale as claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barrett et al. (US Pub. 2017/0230312) describes a method for interacting with humans for purpose of answering questions or performing tasks.
Makar et al. (US Pub. 2014/0279050) describes a method for presenting a customized chatbot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123